Judgment, Supreme Court, New York County (John A.K. Bradley, J., at hearing; Edward J. McLaughlin, J, at jury trial and sentence), rendered September 26, 2003, as amended May 12, 2006, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
*458The court properly denied defendant’s suppression motion. The police had more than enough information upon which to conclude that they had probable cause to arrest defendant. The trained and experienced observing officer saw defendant standing on a corner when a man approached, engaged in a brief conversation, and handed defendant a sum of money. Defendant immediately entered a building, returned less than a minute later, and touched hands with the other person in a manner that suggested the furtive transfer of a small object (see People v Jones, 90 NY2d 835 [1997]; People v Schlaich, 218 AD2d 398 [1996], lv denied 88 NY2d 994 [1996]). Furthermore, before arresting defendant the police detained the other man and recovered crack cocaine from his mouth. These circumstances supported the conclusion that defendant had just sold drugs to the other man, and we find no merit to defendant’s claim that this chain of events was susceptible of innocent explanations. Concur — Tom, J.E, Friedman, Nardelli, Catterson and Malone, JJ.